1
2
3
4
5
                                               JS-6
6
                             UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10       SILVIA F.,                                   Case No. CV 18-9182-KK
11                                Plaintiff,
12                          v.                        JUDGMENT
13       ANDREW SAUL, Commissioner of
         Social Security,1
14
                                  Defendant.
15
16
17            Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
18   decision of the Commissioner of the Social Security Administration is REVERSED,
19   and this action is REMANDED for further administrative proceedings.
20
21       Dated: August 16, 2019
22                                               HONORABLE KENLY KIYA KATO
                                                 United States Magistrate Judge
23
24
25
26
27
28   1    The Court substitutes Andrew Saul, Commissioner of Social Security as
     Defendant in this action. Fed. R. Civ. P. 25(d).
